Case 2:20-cv-06585-AB-SK Document5 Filed 09/15/20 Page 1iof1 Page ID #12

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RAYMOND THOMAS, CASE NO. 2:20-cv-6585-AB (SK)
Petitioner,
JUDGMENT
V.
COMPLEX WARDEN OF USP
LOMPOC,
Respondent.

 

 

Pursuant to the Order Dismissing Petition for Lack of Jurisdiction, IT

IS ADJUDGED that the petition for writ of habeas corpus and this action

(nck 1-—

are dismissed.

DATED: September 15, 2020

 

ANDRE BIROTTE, JR.
U.S. DISTRICT JUDGE
